 


109 HRES 905 EH: Congratulating Kazakhstan on the 15th anniversary of the closure of the world’s second largest nuclear test site in the Semipalatinsk region of Kazakhstan and for its efforts on the nonproliferation of weapons of mass destruction.
U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 905 
In the House of Representatives, U. S.,

July 18, 2006
 
RESOLUTION 
Congratulating Kazakhstan on the 15th anniversary of the closure of the world’s second largest nuclear test site in the Semipalatinsk region of Kazakhstan and for its efforts on the nonproliferation of weapons of mass destruction. 
 
 
Whereas on August 29, 1991, the Government of Kazakhstan shut down the world’s second largest nuclear test site in the Semipalatinsk region of the Republic of Kazakhstan; 
Whereas between 1945 and 1991, more than 450 nuclear tests were conducted at this site, exposing more than 1.5 million innocent people to radiation and causing damage to the environment; 
Whereas the damage to the environment and to the health of the people of Kazakhstan from this terrible legacy of hundreds of detonations of Soviet nuclear explosive devices could be felt for decades to come; 
Whereas upon gaining independence, Kazakhstan inherited from the former Soviet Union more than 1,000 nuclear warheads, as well as a squadron of 40 TU–95 heavy bombers armed with 370 nuclear warheads, comprising the world’s fourth largest nuclear arsenal; 
Whereas Kazakhstan renounced this massive nuclear arsenal, unilaterally disarmed, and joined the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) as a non-nuclear weapon state, the first time a state that had possessed such a massive nuclear arsenal had done so; 
Whereas Kazakhstan’s leadership and cooperation with the United States on nonproliferation matters is a model for other countries to follow; 
Whereas Kazakhstan also inherited from the former Soviet Union the world’s largest anthrax production and weaponization facility, which had a capacity to produce more than 300 metric tons of anthrax per year; 
Whereas Kazakhstan, in cooperation with the United States Cooperative Threat Reduction (CTR) program, dismantled the military-related buildings and equipment associated with the anthrax production and weaponization facility; 
Whereas the Government of Kazakhstan, in cooperation with the United States, participated in a very successful secret operation code-named “Project Sapphire,” in which 581 kilograms (1,278 pounds) of weapons-grade highly enriched uranium, enough to produce 20 to 25 nuclear warheads, were removed overnight from Kazakhstan; 
Whereas in December 2004 and May 2006, Kazakhstan and the United States concluded amendments to a bilateral agreement on the nonproliferation of weapons of mass destruction, which have moved the two countries toward a new level of cooperation in preventing the threat of bio-terrorism; and 
Whereas in February 2006, Kazakhstan and the Nuclear Threat Initiative of Washington, D.C., with the support of the United States Department of Energy, blended down 2,900 kilograms (6,600 pounds) of weapons-usable highly enriched uranium, enough to produce up to 25 nuclear warheads, converting the material for peaceful use and preventing it from falling into the hands of terrorist organizations and being used in weapons production: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the people and Government of the Republic of Kazakhstan on the 15th anniversary of the closure of the world’s second largest nuclear test site in the Semipalatinsk region of Kazakhstan; 
(2)commends Kazakhstan for greatly advancing the cause of the nonproliferation of weapons of mass destruction as a result of its dismantlement of its nuclear and biological weapons and facilities; and 
(3)calls upon the Administration to establish a joint working group with the Government of Kazakhstan to assist in assessing the environmental damage and health effects caused by nuclear testing in the Semipalatinsk region by the former Soviet Union. 
 
Karen L. HaasClerk.
